           Case 2:18-cv-01848-APG-GWF Document 12 Filed 11/28/18 Page 1 of 3



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     George Haines, Esq.
10   Nevada Bar No. 9411
     Shawn W. Miller, Esq.
11
     Nevada Bar No. 7825
12   HAINES & KRIEGER, LLC
     8985 S. Eastern Ave., Suite 350
13   Henderson, NV 89123
     Phone: (702) 880-5554
14
     Fax: (702) 385-5518
15   Email: dkrieger@hainesandkrieger.com
     Email: ghaines@hainesandkrieger.com
16   Email: smiller@hainesandkrieger.com
     Attorneys for Plaintiff
17

18                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
19
     JASON KIBBEE,                             Case No.: 2:18-cv-01848-APG-GWF
20
                  Plaintiffs,
21
     vs.                                       STIPULATION AND ORDER TO
22                                             EXTEND BRIEFING DEADLINES
23   SMITH-PALLUCK ASSOCIATES CORP.,           REGARDING MOTION TO STAY
     doing business as LAS VEGAS ATHLETIC      DISCOVERY AND HEARING DATE
24
     CLUBS,                                    [FIRST REQUEST]
25
                  Defendant.
26

27

28   STIPULATION AND ORDER TO EXTEND BRIEFING DEADLINES REGARDING MOTION TO STAY
     DISCOVERY AND HEARING DATE [FIRST REQUEST] - 1
           Case 2:18-cv-01848-APG-GWF Document 12 Filed 11/28/18 Page 2 of 3



1           Plaintiff Jason Kibbee (“Plaintiff”), by and through his counsel of record, and Defendant
2
     Smith-Palluck Associates Corp., doing business as Las Vegas Athletic Clubs (“LVAC”) have
3
     agreed and stipulated to the following:
4
            1.      On November 16, 2018, LVAC filed a Motion to Stay Discovery (the “Motion”)
5

6    [ECF Dkt.8].

7           2.      Plaintiff’s Response is due November 30, 2018. LVAC’s Reply in Support of the
8
     Motion would thereafter be due December 7, 2018.
9
            3.      The Court scheduled a hearing on the Motion on December 14, 2018.
10
            4.      Plaintiff and LVAC have agreed to extend Plaintiff’s response ten days in order to
11

12   allow Plaintiff’s counsel to contact the clients to address LVAC’s pending Motion and obtain

13   approval to file the response and to continue the hearing. Plaintiff and LVAC have also agreed to
14
     extend LVAC’s reply ten days to account for the holiday season. As a result, both Plaintiff and
15
     LVAC hereby request this Court to further extend the date for Plaintiff to respond to LVAC’s
16
     Motion until December 10, 2018, LVAC’s Reply in Support of its Motion until December 27,
17

18   2018, and to continue the hearing to January 14, 15, 16, or 17. This stipulation is made in good

19   //
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27
     //
28   STIPULATION AND ORDER TO EXTEND BRIEFING DEADLINES REGARDING MOTION TO STAY
     DISCOVERY AND HEARING DATE [FIRST REQUEST] - 2
           Case 2:18-cv-01848-APG-GWF Document 12 Filed 11/28/18 Page 3 of 3



1    faith, is not interposed for delay, and is not filed for an improper purpose.
2
            IT IS SO STIPULATED.
3
            Dated November 28, 2018.
4

5     /s/ Miles N. Clark                                /s/ Joel E. Tasca
      Matthew I. Knepper, Esq.                          Joel E. Tasca, Esq.
6
      Nevada Bar No. 12796                              Nevada Bar No. 14124
7     Miles N. Clark, Esq.                              Lindsay C. Demaree, Esq.
      Nevada Bar No. 13848                              Nevada Bar No. 11949
8     KNEPPER & CLARK LLC                               Stacy H. Rubin, Esq.
      10040 W. Cheyenne Ave., Suite 170-109             Nevada Bar No. 9298
9
      Las Vegas, NV 89129                               BALLARD SPAHR LLP
10                                                      1980 Festival Plaza Drive, Suite 900
      David H. Krieger, Esq.                            Las Vegas, Nevada 89135
11    Nevada Bar No. 9086                               Telephone: (702) 471-7000
      HAINES & KRIEGER, LLC                             Facsimile: (702) 471-7070
12
      8985 S. Eastern Avenue, Suite 350                 tasca@ballardspahr.com
13    Henderson, Nevada 89123                           demareel@ballardspahr.com
                                                        rubins@ballardspahr.com
14    Attorneys for Plaintiffs                          Attorneys for Defendant
                                                        Smith-Palluck Associates Corp., doing
15
                                                        business as Las Vegas Athletic Clubs
16
                                                              Kibbee v. Smith-Palluck Associates Corp.
17                                                                           2:18-cv-01848-APG-GWF
18
                               ORDER GRANTING
19     STIPULATION TO EXTEND BRIEFING DEADLINES REGARDING MOTION TO
                      STAY DISCOVERY AND HEARING DATE
20

21
            IT IS SO ORDERED.
22
                                    ________________________________________
23                                  UNITED STATES MAGISTRATE JUDGE
24
                                                          Dated: _______________
                                                                 11/29/2018
25

26

27

28   STIPULATION AND ORDER TO EXTEND BRIEFING DEADLINES REGARDING MOTION TO STAY
     DISCOVERY AND HEARING DATE [FIRST REQUEST] - 3
